EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gerrit C. Winkel on September 24, 2021, and October 8, 2021.

The application has been amended as follows:
In claim 1, on line 4, “each” has been inserted before “obtained”.
In claim 1, on line 16, “a respective” has been inserted before “one”.
In claim 1, on line 20, “respective” has been inserted before “one”.
In claim 1, on line 21, “structures” (plural) has been changed to “structure” (singular).
In claim 1, on line 22, “are” has been changed to “is”, and “respective” has been inserted before “one”.
In claim 1, on lines 36-37, the phrase “a polyamide, polyurethane or a combination of a polyamide and” has been deleted.
In claim 1, on line 41, “respective” has been inserted before “one”.
In claim 7, on line 1, the second occurrence of “material” has been changed to “layers”.
In claim 8, on line 1, “material’s” has been changed to “layer’s”.
In claim 9, on line 2, “that the” has been deleted, “of the” has been inserted after “one”, and “structure” (singular) has been changed to “structures” (plural).

In claim 21, on line 16, “a respective” has been inserted before “one”.
In claim 21, on line 20, “respective” has been inserted before “one”.
In claim 21, on line 21, “structures” (plural) has been changed to “structure” (singular).
In claim 21, on line 22, “are” has been changed to “is”, and “foil material” has been changed to “respective one of the at least two foil layers”.
In claim 21, on lines 23-24, the phrase “one of a polyamide, polyurethane or a combination of a polyamide and” has been deleted.
In claim 21, on line 40, “respective” has been inserted before “one”.
In claim 22, on line 4, “each” has been inserted before “obtained”.
In claim 22, on line 16, “a respective” has been inserted before “one”.
In claim 22, on line 20, “respective” has been inserted before “one”.
In claim 22, on line 21, “structures” (plural) has been changed to “structure” (singular).
In claim 22, on line 22, “are” has been changed to “is”, and “respective” has been inserted before “one”.
In claim 22, on line 29, “foil material comprises” has been changed to “at least two foil layers comprise”.
In claim 22, on lines 32-33, the phrase “a polyamide, polyurethane or a combination of a polyamide and” has been deleted.
In claim 22, on line 35, “foil material” has been changed to “respective one of the at least two foil layers”.
In claim 22, on line 37, “foil material” has been changed to “respective one of the at least two foil layers”.


Reasons for Allowance

Claims 1-5, 7-13, 15-18, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Kodas (US2007/0178232) discloses a transfer tape or ribbon comprising a tape or precursor composition comprising metallic nanoparticles, such as silver nanoparticles, provided on a supporting carrier that can be transferred by heat and/or pressure to a variety of substrates to form electronic conductive features or a pattern of conductive features thereon that can have a conductivity of no less than 10% of the conductivity of the equivalent pure metal, or a resistivity of not greater than 4 times the resistivity of the bulk conductor, that can form conductive circuits or spiral coils for use in producing various electronic components including printed wiring or circuit boards, components comprising IC chips that are connected to an antenna by forming a conductive path in three dimensions, smart cards and RF tags; wherein the tape composition may include various combinations of precursors, (nano)particles, binders, etc. and is particularly provided as a particle dispersion or ink composition that can be deposited on the carrier by a printing method to fabricate both uniform coatings and patterns, with film thicknesses that can range from about 10 to 50 microns or more with even thinner tapes down to about 2 microns; wherein the conversion of the tape or precursor composition may include sintering of the nanoparticles.  Kodas discloses that suitable substrates for the transfer tapes including flexible substrates of various polymers, and that the substrate may be coated and/or modified to increase adhesion of the electronic features such as by corona discharge treatment and/or coating with polyamic acid as an adhesion promoter, and although Kodas discloses that conductive structures 
Further, the X references, Sharma (US2006/0072944) and Nguyen (US2006/0263725), cited in the International Search Report for the related PCT application (PCT/EP2011/001998) of parent Application No. 13/642006 (now USPN 9,403,211) also fail to teach or fairly suggest a laminate material comprising a tack-free adhesive coating layer comprising a polyurethane as in the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 8, 2021